Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented.
Amendments as filed 07/05/2022 are entered
.Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of evaluation of amendments made to the claims (See 07/05/2022 claim set of record), updated searches as conducted, arguments presented on 07/05/2022 in Remarks, pages 8 through 9.
References considered relevant to the invention includes: 
Ishida et al. (US 2019/0266293) - A floor-plan identifying unit that generates floor plan information on the basis of a floor plan image and a model generating unit that generates a three-dimensional model using the floor plan information are included. The floor-plan identifying unit includes: a line-segment detecting unit that detects a line segment corresponding to a wall on a floor plan, a segmentation processing unit that identifies a room region corresponding to a room on the floor plan, a character recognizing unit that recognizes a character string included in the floor plan image, a fixture detecting unit that detects a fixture sign included in the floor plan image, and an integration unit that identifies a type of room of the room region and complements a room structure.
Stenger et al. (US 2019/0130233) - A system for and method for improved computer vision image processing and image segmentation and recognition is disclosed. The system and method utilizes a cost function approach for improved image segmentation and recognition. In particular, a global cost function is defined and then the global cost function is minimized. This global cost function takes into account two processing pipelines of data determined by the operation of two different processing technologies upon the target input image. Constraints are utilized to ensure data consistency across the model and between the data pipelines. The system and method are useful for processing low quality images containing alphanumeric data such as floorplan images.
None of the references above discloses the amended specific features as specifically laid out by reasoning in Remark, pages 8 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645